COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


FEDERICO AMAYA,


                            Appellant,

v.

MARIBEL FRANCO AMAYA,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-08-00054-CV

Appeal from the

383rd District Court 

of El Paso County, Texas 

(TC# 2005AG8094) 


MEMORANDUM OPINION

	 This appeal is before the Court on Appellant's motion.  Appellant filed his notice of appeal
on January 30, 2008.  Appellant moves to dismiss this appeal on the basis that the appeal was
incorrectly filed with this Court.  Pursuant to Texas Rule of Appellate Procedure 42.1(a)(1), the
Appellant's motion to dismiss the appeal is granted and the appeal is dismissed.

						KENNETH R. CARR, Justice

April 10, 2008

Before Chew, C.J., McClure, and Carr, JJ.